                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    JAYLA JOHNSON and UNIQUE WILSON,                      Case No. 2:17-CV-517 JCM (VCF)
                 8                                          Plaintiff(s),                       ORDER
                 9           v.
               10     RICHARD LEON PEREZ, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court the matter of Johnson et al v. Perez et al, case number 2:17-cv-
               14     00517-JCM-VCF. On November 27, 2018, the parties filed a notice of change of status and
               15     represented that they “ha[d] reached a resolution of this matter, which will result in the filing of
               16     dismissal with prejudice, each side to bear its own costs and fees.” (ECF No. 30 at 1). The
               17     parties “anticipate[d] filing the stipulation and order of dismissal on or before December 21,
               18     2018.” Id.
               19            No such stipulation has been filed. To the contrary, the only action in this case since the
               20     parties’ notice has been notice of attorneys’ liens regarding plaintiffs Unique Wilson and Jayla
               21     Johnson and a substitution of attorneys. (ECF Nos. 31; 32; 33).
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties shall file a
               24     stipulation and order of dismissal within seven (7) days of this order.
               25            DATED February 24, 2020.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
